DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 12-14, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 7,448,528 B2) in view of Kaga et al. (EP 2 474 382 A1), Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A).
Regarding claim 1, Forrest teaches:
A friction stir welding (FSW) method for structural steel, the method welding steel sheets [steel workpieces (100); 0020, 0030] used as workpieces together by moving a first rotary tool and a second rotary tool [tools (40a,b); figures 4-5 and 0029-0030] in a welding direction while rotating the rotary tools in a non-welded part of the steel sheets [0029-0030], and thus by producing plastic flow as a result of that the steel sheets are softened by frictional heat generated between the first and second rotary tools and the steel sheets and that the softened portion is stirred with the first and second rotary tools [inherent to FSW because this is the mechanism in which the weld is produced], each rotary tool including a shoulder [shoulders (42a,b); figure 4] and a pin [pins (44a,b)] disposed on the shoulder and sharing a rotation axis with the shoulder [see figure 4], the method comprising: 
arranging the first rotary tool on one surface side of the steel sheets and arranging the second rotary tool on the other surface side of the steel sheets so as to face one the first rotary tool [see figure 4]; 
holding the steel sheets in a position [clamps (38) hold the workpieces; figure 4] in which the shoulder of the first rotary tool to presses the one surface side of the steel sheets and the shoulder of the second rotary tool presses the other surface side of the steel sheets, inserting the pins of the first and second rotary tools into the non-welded part of the steel sheets, and moving the first and second rotary tools in the welding direction while rotating the first and second rotary tools [0029-0030].
Forrest does not teach:
at least the shoulder and the pin being made of a material harder than the steel sheets,
heating the one side surface of the steel sheets using a heater in front of the first rotary tool in the welding direction, 
wherein, a heated region whose surface temperature is Ts(°C) is formed only by the heater in the steel sheet on an advancing side of the weld;
Ts ≥ 0.8 x TA1 (TA1, is described in Formula (1) below) 
an entire area of a surface of the heated region is formed at a distance equal to or smaller than a diameter of the shoulder of the first rotary tool from the first rotary tool, 
the entire area of the surface of the heated region is equal to or smaller than an entire area of a maximum diameter part of the pin of the first rotary tool, and 
50% or more of the entire area of the surface of the heated region is located between a welding centerline and a straight line,
wherein the straight line is parallel to the welding centerline and lies on the advancing side and at a distance equal to a maximum radius of the pin of the first rotary tool from the welding centerline, and 
the welding centerline is a line that is straight, passes through the rotation axis of the first rotary tool, and is parallel to the welding direction,
wherein, when a depth of a region that extends from the surface of the steel sheet in the heated region in a thickness direction and has a temperature TD(°C) satisfying 
TD ≥ 0.8 x TA1 
is defined as a depth D of the heated region, wherein the steel sheet has an entire thickness t that extends from the surface of the steel sheet in the heated region to an opposite surface of the steel sheet, the depth D of the heated region extends through 100% of the entire thickness t of the steel sheet,
TA1(°C) = 723 – 10.7[%Mn] – 16.9[%Ni] + 29.1[%Si] + 16.9 [%Cr] + 290[%As] + 6.38[%W] ... (1), 
where [%M] represents a content (mass%) of an M element in the steel sheets used as the workpieces, and if the M element is not contained, [%M] is 0.
Concerning the tool material:
Kaga teaches a FSW device having opposing WC FSW tools (5,6) with 25 mm diameters; 0047, 0148, and figure 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Kaga tool concept into Forrest because it is a known tool material, minus any unexpected results.  In doing so, the tools would be of a material harder than the steel workpieces.
Concerning the heating:
Note that Forrest teaches the friction stir formed regions (114) can extend through the entire thickness of the workpieces, i.e. a full penetration weld; 0030.
Fujii teaches preheating steel workpieces with a laser during FSW in order to increase tool life, to increase joining speed, to reduce the load on the tool, and to control the microstructure of the weld, wherein the preheating is done at 600°C or higher, the preheat is from the top surface to the back surface, which includes the TA1, the laser is placed 5-15 mm in front of the tool, and the laser may be placed on the advancing side to reduce the total amount of heat; 0005-0007, 0013, 0017, 0019, 0033, 0046, 0047, 0054, 0055, 0065, 0078, and figures 24-27.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the preheating concept of Fuji into Forrest in order to increase tool life, to increase joining speed, to reduce the load on the tool, and to control the microstructure of the weld.  In doing so, a laser would be in front of the FSW tool on the advancing side in order to heat the steel sheet to 600°C or higher from the top surface to the back surface.  Note 600°C is greater than 80% of the standard TA1; 725°C X 0.8 = 580°C.  Fujii wants to increase the life of the pin by heating to 600°C or higher and by not heating to the depth of the pin/entire thickness of the workpiece the purpose of the preheating would be defeated.  Therefore, since Forrest is welding from both sides and wants a full penetration weld one would want to heat the entire thickness of the workpiece in order to provide this advantage to the bottom pin.    
Fujii and the claims differ in that Fujii does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Fujii overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed. 
Concerning the size of the heated region and location relative to the centerline:
Tayama teaches preheating workpieces with a laser while FSW in order to increase welding speed; wherein the size of the heated region (P) is sufficiently smaller than the probe diameter in order to limit the HAZ and more than 50% of (P) is between the centerline and a parallel line that is equal to the edge of the probe, and a controller is used to control the process; ln 39-40, 53-54, 81-90, 112-119, 189, 239-241, and figures 1-4.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the concepts taught by Tayama into the prior art process in order to limit the size of the HAZ.  In other words, at least the size and placement of the heated region would be reduced and located according to Tayama.
  Concerning any claimed results:
Since the prior art process, i.e. the process based on the combined prior art references above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   
Regarding claim 2, Forrest teaches:
wherein pin lengths of the pins of the first and second rotary tools are the same [see figure 4].
Regarding claim 5, Forrest does not teach:
wherein a rotation direction of the first rotary tool on the one surface side is opposite to a rotation direction of the second rotary tool on the other surface side.
Kaga teaches first and second tools that rotate in opposite directions; see figures 22-24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rotate the Forrest tools in opposite directions since this is a known option, minus any unexpected results.
Regarding claim 12, Forrest does not teach:
wherein surfaces of the of the first and second rotary tools are formed of a material having a kinetic friction coefficient with respect to the steel sheets being larger than 0.6.
However, since the prior art FSW tools are made of WC, as recited in the rejection of claim 1, the requirement for achieving the above as noted in applicant’s PA Pub paragraph 0129 is met and thus, the claimed result is achieved.
Regarding claim 13, all of the limitations of this claim are addressed above in the rejection of claim 1 except the following:
controller for controlling the first and second rotary tools and the heater to provide condition 1.
Kaga teaches control device (83) controls the movement of the FSW apparatus; 0198-0199 and figure 3.  
As noted above, Tayama teaches a controller is used to control the preheating laser; ln 39-40, 53-54, 81-90, 112-119, 189, 239-241, and figures 1-4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a control device/controller and configure it to control the tools and laser in order to automate the entire system.
Regarding claims 14, 17, and 24, all of the limitations of these claims are addressed above in the rejections of claims 2, 5, 12, and 13.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 7,448,528 B2) in view of Kaga et al. (EP 2 474 382 A1), Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A) as applied to claims 1 and 13 above, and further in view of Sato (US 10,259,085 B2).
Regarding claims 3 and 15, Forrest does not teach:
wherein, for pin lengths of the pins of the first and second rotary tools, the pin length of the pin of the first rotary tool on the one surface side is smaller than the pin length of the pin of the second rotary tool on the other surface side.
Sato teaches FSW wherein opposing pins (112, 102b) of FSW tools (101, 102) are not equal lengths in order to provide a temporary weld on one side; 27:62-67, 28:1-25, and figure 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make one pin longer than the other in order to provide a temporary weld on one side, because no other pins are available, or to perform a lap weld on workpieces of different thicknesses.   
Claims 8-11 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 7,448,528 B2) in view of Kaga et al. (EP 2 474 382 A1), Fujii et al. (JP 2012-040584 A) and Tayama et al. (JP 2005-288474 A) as applied to claims 1 and 13 above, and further in view of Scheglmann et al. (US 2003/0111515 A1), Farmer et al. (US 2014/0318685 A1), and Muaki et al. (US 2009/0014095 A1).
Regarding claims 8-11 and 20-23, Forrest does not teach:
further comprising providing a rear heater behind the first rotary tool, and heating a welded part of the steel sheets with the rear heater, and 
further comprising providing a cooler behind the first rotary tool and behind the rear heater, and cooling the welded part of the steel sheets with the cooler; or
further comprising providing a cooler behind the first rotary tool, and cooling a welded part of the steel sheets with the cooler, and 
further comprising providing a cooler for cooling the welded part of the steel sheets, between the rear heater and the first rotary tool.
Concerning the cooling means:
Scheglmann teaches a FSW apparatus comprising a preheating laser and trailing cooling means (2, 3) so that an optimum weld can be achieved; 0027 and figure 1.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Scheglmann trailing cooling means into the prior art apparatus in order to achieve a desired weld microstructure.   
Concerning the rear heating means:
Farmer teaches a FSW apparatus comprising pre and post weld heating means (103a-c) in order to control the cooling rate and any associated grain growth or recrystallization; 0015 and figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Farmer trailing heating means into the prior art apparatus in order to control the cooling rate and any associated grain growth or recrystallization.
Concerning the combination of rear heating and cooling means:
Muaki teaches heating profiles for steel wherein the steel is heat treated by heating to TAC1 and then cooled and heated according to a desired profile in order to achieve a desired microstructure; 0052, 0058, and Table 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Farmer post weld heating and the Scheglmann cooling means in any order so that a desired heating profile, like that of Muaki, can be achieved.  Additionally, one would have been motivated to do so in order to FSW the Muaki steel.     

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735